Name: Council Regulation (EC) No 1421/97 of 22 July 1997 fixing the amounts of aid for seeds for the 1998/99 and 1999/2000 marketing years
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural policy;  economic policy;  means of agricultural production;  agricultural structures and production
 Date Published: nan

 Avis juridique important|31997R1421Council Regulation (EC) No 1421/97 of 22 July 1997 fixing the amounts of aid for seeds for the 1998/99 and 1999/2000 marketing years Official Journal L 196 , 24/07/1997 P. 0016 - 0017COUNCIL REGULATION (EC) No 1421/97 of 22 July 1997 fixing the amounts of aid for seeds for the 1998/99 and 1999/2000 marketing yearsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (1), and in particular Article 3 (3) thereof,Having regard to the proposal from the Commission (2),Having regard to the Opinion of the European Parliament (3),Having regard to the Opinion of the Economic and Social Committee (4),Whereas the present situation and the outlook on the Community market for seeds listed in the Annex to Regulation (EEC) No 2358/81 that will be sold during the 1998/99 and 1999/2000 marketing years do not offer the assurance of a fair return to producers; whereas part of their costs should therefore be met by the granting of aid;Whereas Article 3 (2) of Regulation (EEC) No 2358/71 provides that the aid shall be fixed, taking into account, on the one hand, the need to ensure a balance between the volume of production required in the Community and the possible outlets for that production and, on the other hand, the prices of the products on external markets;Whereas the application of these provisions results in the fixing of the amounts of aid applicable for the 1998/99 and 1999/2000 marketing years at the levels set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1 For the 1998/99 and 1999/2000 marketing years the amounts of the aid granted for seeds referred to in Article 3 of Regulation (EEC) No 2358/71 shall be as set out in the Annex hereto.Article 2 This Regulation shall enter into force on 1 July 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 1997.For the CouncilThe PresidentF. BODEN(1) OJ No L 246, 5. 11. 1971, p. 1. Regulation as last amended by Regulation (EC) No 3290/94 (OJ No L 349, 31. 12. 1994, p. 105).(2) OJ No C 101, 27. 3. 1997, p. 25.(3) OJ No C 200, 30. 6. 1997.(4) Opinion delivered on 29 May 1997 (not yet published in the Official Journal).ANNEX 1998/99 AND 1999/2000 MARKETING YEARS >TABLE>